Citation Nr: 0502027	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for cold injury 
residuals of the right foot, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for cold injury 
residuals of the left foot, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent disabling.

4.  Entitlement to a compensable rating for varicose veins of 
the left leg.

5.  Entitlement to a compensable rating for residuals of a 
fracture of the right third toe.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

7.  Entitlement to service connection for a heart disability 
and hypertension secondary to varicose veins.  

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 until 
December 1982.  These matters come before the Board of 
Veterans' Appeals (BVA or Board) from April 2001 and October 
2002 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities and entitlement to service connection for a 
heart disability and hypertension secondary to varicose veins 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's cold injury residuals of the right foot are 
manifested by complaints of pain, numbness and tingling; 
objectively, there was some discoloration with no pain on 
palpation and with normal range of motion.

2.  The veteran's cold injury residuals of the left foot are 
manifested by complaints of numbness and tingling in the 
toes; objectively, the evidence shows trace pedal edema and 
slight discoloration.  

3.  The veteran's varicose veins of the right leg are 
manifested by complaints of swelling and discomfort; 
objectively, there was persistent edema, persistent 
ulceration and subcutaneous induration.

4.  The veteran's varicose veins of the left leg have 
produced no subjective complaints; objectively, the evidence 
shows trace edema and good functionality.

5.  The competent evidence reveals that the veteran's 
residuals of a fracture of the right third toe are 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cold injury residuals of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.104, Diagnostic Code 7122 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
for cold injury residuals of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7122 (2004).

3.  The criteria for an increased 60 percent rating for 
varicose veins of the right leg have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code 7120 (2004).

4.  The criteria for a compensable rating for varicose veins 
of the left leg have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7120 (2004).

5.  The criteria for a compensable rating for residuals of a 
fracture of the right third toe have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 5172 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in September 2002 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  In the 
present case, as to the matters adjudicated on the merits 
herein, the VCAA notice was provided to the veteran prior to 
the initial October 2002 AOJ adjudication denying those 
claims.  Thus, the timing of the notice does comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  A June 2004 letter informed the veteran that a 
request had been made with the records department at Holy 
Cross Hospital and that he was ultimately responsible for 
obtaining such records if VA could not procure them.  It was 
recommended that he contact the facility himself in order to 
expedite the development of the claim.  From a review of the 
claims folder, it does not appear that records from Holy 
Cross Hospital were ever obtained.  However, based on the 
foregoing discussion it is determined that VA has 
nevertheless fulfilled its duty to assist the veteran in this 
regard.  Indeed, it has been recognized that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  

In conclusion, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  

Relevant law and regulations

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  IR- cold injury residuals of the right foot

Factual background

The veteran was examined by VA in February 2001.  At that 
time, he had a good right dorsal pedal pulse.  Vibratory 
sensation was intact in the right foot and ankle area.  There 
was no discoloration of the right foot.  

The veteran was next examined by VA in November 2002.  He 
complained of pain and numbness in the right foot.  The 
veteran had full extension of the toes and had flexion to 80 
degrees in all the metatarsophalangeal joints without pain 
limitation.  The examiner remarked that some of the veteran's 
right foot cold residuals had resolved.  There was no 
decrease in sensation of the right foot.  There was also no 
tissue loss or abnormalities such as color changes.  Finally, 
there was no osteoarthritis and x-rays did not reveal any 
significant osteoporosis.

Another November 2002 VA examination report noted trace pedal 
edema in the bilateral lower extremities with obvious healed 
ulcerations and a mildly decreased hair pattern and 
hyperpigmentation consistent with stasis dermatitis.  

In a December 2003 VA outpatient treatment report, the 
veteran stated that he had an area of discoloration around 
his right ankle region.  It was the site of a healed ulcer.  

The veteran was most recently examined by VA in July 2004.  
The veteran spoke of numbness and tingling in his toes.  Such 
numbness and tingling occurred in a glove-like distribution 
and was not associated with any significant pain.   He also 
noted cold intolerance, especially in the winter.  He also 
experienced some autonomic-type changes with profuse 
sweating.  He did not complain of any frequent fungal 
infections but did note some mild discoloration with slight 
erythematous changes in both feet.  

Upon physical examination, the veteran's gait appeared to be 
normal.  He was able to bear weight on both feet.  
Examination of the right foot showed no tenderness to 
palpation.  There was a good range of motion of the ankle and 
the lesser toes.  There was an area of well-healed varocisity 
or previous ulceration on the medial aspect of the right 
foot.  There were also some palpable varicose veins that were 
somewhat sore to palpation.  There was also some mild 
erythematous discoloration around the plantar, medial and 
lateral aspects of both feet, with blanching of such areas.  
There were no apparent acute fungal infections, though there 
was some mild skin breakdown on the lateral aspect of the 
right foot.  The veteran had normal palpation over his feet 
bilaterally except for over the varicose veins and previous 
ulcerations.  There did not appear to be any functional 
limitation on standing or walking secondary to his cold 
intolerance.  There was some mild dysthesias on the tips of 
the toes when compared to his sensation more proximally.  
There was also some mild coldness to palpation of the dorsum, 
medial and lateral aspects of the feet.  There were no 
significant calluses.  Some mild hallux valgus was noted 
bilaterally.  Range of motion of the feet and toes was normal 
and without pain.  There was no difference in range of motion 
between active and passive movements.  There was no 
limitation of function due to weakness, fatigability, 
incoordination or flare-ups.  There was no painful edema or 
instability.  

Analysis

The veteran is presently assigned a 30 percent evaluation for 
cold injury residuals of the right foot pursuant to 
Diagnostic Code 7122.  Under that Code section, a 10 percent 
evaluation is warranted for cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity.  For 
a 20 percent evaluation, there must be arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  A 30 
percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122. 

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

In the present case, the veteran is already in receipt of the 
maximum allowable benefit under Diagnostic Code 7122 for his 
cold injury residuals of the right foot.  Moreover, the 
competent evidence does not establish any separately 
diagnosed disabilities such as Raynaud's phenomenon or muscle 
atrophy that would warrant a separate evaluation.  The 
evidence also fails to demonstrate any amputations (or 
analogous symptomatology) to warrant a separate evaluation on 
that basis. 

Further, while the Board is cognizant of the mandate under 
Note (2) to Diagnostic Code 7122, calling for separate 
evaluations for each affected part, there is no evidence to 
warrant a rating as to each individual toe.  Indeed, the 
objective evidence showed normal range of motion of all 
joints of the feet and x-ray findings were essentially 
normal. 

Finally, the Board has considered whether any alternate Code 
sections allow for an increased rating here.  In this vein, 
Diagnostic code 7121, for post-phlebitic syndrome of any 
etiology, was considered.  However, that disorder is not 
found to be sufficiently analogous to the veteran's frostbite 
residuals to merit a rating under Code section 7121.  Indeed, 
the symptomatology under that Code section more closely 
conforms to the symptoms of varicose veins, for which the 
veteran is already being compensated.  No other Diagnostic 
Codes are relevant to the veteran's cold injuries claim.  

In conclusion, the veteran's currently assigned 30 percent 
rating for cold injury residuals of the right foot is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  IR- cold injury residuals of the left foot

The veteran was examined by VA in February 2001.  At that 
time, there was no discoloration of the feet.  No other 
findings pertinent to the left foot were made at that time.

The veteran was next examined by VA in November 2002.  He 
raised no specific complaints as to the left foot.  
Objectively, examination of the left foot revealed no 
abnormality, with normal and symmetric range of motion of the 
foot and toes.  There was no evidence of ulcerations, or 
pain, and there was no decrease in sensation.  There was also 
no tissue loss or abnormalities such as color changes.  
Finally, there was no osteoarthritis and x-rays did not 
reveal any significant osteoporosis.

Another November 2002 VA examination report noted trace pedal 
edema in the bilateral lower extremities with obvious healed 
ulcerations and a mildly decreased hair pattern and 
hyperpigmentation consistent with stasis dermatitis.  

The veteran was most recently examined by VA in July 2004.  
The veteran spoke of numbness and tingling in his toes.  Such 
numbness and tingling occurred in a glove-like distribution 
and was not associated with any significant pain.   He also 
noted cold intolerance, especially in the winter.  He also 
experienced some autonomic-type changes with profuse 
sweating.  He did not complain of any frequent fungal 
infections but did note some mild discoloration with slight 
erythematous changes in both feet.  

Upon physical examination, the veteran's gait appeared to be 
normal.  He was able to bear weight on both feet.  There was 
also some mild erythematous discoloration around the plantar, 
medial and lateral aspects of both feet, with blanching of 
such areas.  There were no apparent acute fungal infections.  
The veteran had normal palpation over the left foot.  There 
did not appear to be any functional limitation on standing or 
walking secondary to his cold intolerance.  There was some 
mild dysthesias on the tips of the toes when compared to his 
sensation more proximally.  There was also some mild coldness 
to palpation of the dorsum, medial and lateral aspects of the 
feet.  There were no significant calluses.  Some mild hallux 
valgus was noted bilaterally.  Range of motion of the feet 
and toes was normal and without pain.  There was no 
difference in range of motion between active and passive 
movements.  There was no limitation of function due to 
weakness, fatigability, incoordination or flare-ups.  There 
was no painful edema or instability.  

Analysis

The veteran is presently assigned a 20 percent evaluation for 
cold injury residuals of the left foot pursuant to Diagnostic 
Code 7122.  Again, in order to be entitled to the next-higher 
30 percent rating, the evidence must demonstrate arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  

The evidence of record does not establish pain, numbness or 
cold sensitivity as confirmed by objective evidence.  Indeed, 
upon VA examination in November 2002, the examiner stated 
that there was no abnormality of the left foot.  Moreover, 
while subsequent VA examination in July 2004 revealed slight 
discoloration and mild dysthesias, there were no problems 
regarding functionality of the foot and no findings of 
objective pain.  The evidence of record also fails to show 
tissue loss or x-ray abnormalities.  Indeed, the November 
2002 VA examination specifically noted the absence of tissue 
loss and further reported that there was no osteoarthritis or 
any significant osteoporosis.  The evidence also fails to 
reveal hyperhidrosis of the left foot.  

Based on the foregoing, the criteria necessary for a 30 
percent rating under Diagnostic Code 7122 have not been 
satisfied.  Moreover, the Board finds no other basis for an 
increased rating.  Indeed, there is no other appropriate 
Diagnostic Code under which to rate the veteran's cold injury 
residuals.  Moreover, there is also no basis for a separate 
rating under Note (1) to Diagnostic Code 7122 because there 
are no diagnosed residual disorders such as Raynaud's 
phenomenon or muscle atrophy in the present case.  The 
evidence also fails to demonstrate any amputations (or 
analogous symptomatology) to warrant a separate evaluation on 
that basis. 

Further, while the Board is cognizant of the mandate under 
Note (2) to Diagnostic Code 7122, calling for separate 
evaluations for each affected part, there is no evidence to 
warrant a rating as to each individual toe.  Indeed, the 
objective evidence showed normal range of motion of all 
joints of the feet and x-ray findings were essentially 
normal. 

In conclusion, the presently assigned 20 percent rating for 
the veteran's cold injury residuals of the left foot is found 
to be appropriate and there is no basis for an increased 
evaluation at this time.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  IR- varicose veins of the right leg

Factual background

Upon VA examination in February 2001, the veteran complained 
of right leg swelling and some discomfort in the popliteal 
area.  It was indicated that the veteran had developed a clot 
in that area several months earlier.  The veteran was taking 
a large dose of Coumadin and was supposed to wear a 
constricting stocking for his right lower extremity edema.  
However, he did not do so because he believed it increased 
his swelling and he had problems keeping the stocking 
properly applied to his leg.  

Objectively, the veteran had a normal gait and stance.  
Examination of the lower extremities revealed prominent 
varicose veins, both deep and superficial.  The superficial 
varicosities were more prominent toward the right ankle and 
foot area.  There was also evidence of residuals of a 
previous superficial varicose ulcer around the right medial 
malleolus.  The right dorsal pulse was good and vibratory 
sensation was intact.  There was no discoloration of the 
feet.  

A May 2001 VA outpatient treatment report indicated 
complaints of an ulcer on the right leg times 4 days.  
Multiple varicosities were noted on the lateral aspect of the 
right foot.  There was no drainage, odor or purulence.  The 
veteran's pedal pulses were palpable bilaterally.  Mild edema 
was noted on the medial aspect of the right ankle.  Hair was 
present on the toes.  

Also in May 2001, the veteran was examined by VA.  At that 
time, there was 4+ pitting edema to the groin on the right 
leg.  There was also superficial ulceration of the right 
ankle.  The diagnosis was chronic varicosities with chronic 
pedal edema and stasis ulceration.  

The veteran was next examined by VA in November 2002.  He had 
complaints of persistent swelling of the right lower 
extremity, as well as persistent pain.  He had tried 
stockings and support hose but continued to have pain and 
swelling.  He complained of changes in his skin pigmentation 
and persistent ulcerations.  He was also taking multiple 
medications, including Coumadin, with no relief.  He walked 
with a cane secondary to his condition.  

Objectively, there were severe varicosities of the right leg 
from the femoral vein extended distally.  There was edema 
throughout the right lower extremity from his thigh down into 
his foot.  There was also evidence of induration 
subcutaneously.  The veteran had a persistent area of skin 
changes over the medial aspect of his tibia measuring 16 cm. 
by 8 cm. in size.  It was a dark discoloration with an area 
of superficial ulceration consistent with venous stasis 
changes of pigmentation.  There were no other ulcers.  

Regarding range of motion, the veteran had full extension of 
the toes and had flexion to 80 degrees in all the 
metatarsophalangeal joints without pain limitation.  His 
ankle range of motion was to 15 degrees of dorsiflexion 
without pain, 45 degrees of plantarflexion without pain, 20 
degrees of eversion without pain and 10 degrees of inversion 
without pain.  Sensation was intact in L1 through S1 
distribution on the right side.  Motor function throughout 
the right side was 5/5.  X-rays were essentially normal.

The veteran was most recently examined by VA in July 2004.  
Upon physical examination, his gait appeared to be normal.  
He was able to bear weight on both feet.  There was also some 
mild erythematous discoloration around the plantar, medial 
and lateral aspects of both feet, with blanching of such 
areas.   Range of motion of the feet and toes was normal and 
without pain.  There was no limitation of function due to 
weakness, fatigability, incoordination or flare-ups.  There 
was no painful edema or instability.  



Analysis

The veteran is presently assigned a 40 percent evaluation for 
varicose veins of the right leg pursuant to Diagnostic Code 
7120.  Under that Code section, a 40 percent rating is 
warranted where the evidence demonstrates persistent edema 
and stasis pigmentation or eczema, without or without 
intermittent ulceration.  The next-higher 60 percent rating 
requires evidence of persistent edema and subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  

Upon review of the medical evidence of record, the Board 
finds support for an award of the next-higher 60 percent 
disability rating under Diagnostic Code 7120 for varicose 
veins of the right leg.  Indeed, the veteran's November 2002 
VA examination clearly indicates evidence of induration 
subcutaneously.  Additionally, the veteran had a persistent 
area of skin changes over the medial aspect of his tibia 
measuring 16 cm. by 8 cm. in size.  It was a dark 
discoloration with an area of superficial ulceration 
consistent with venous stasis changes of pigmentation.  
Moreover, while subcutaneous induration was not again noted 
upon subsequent VA examination in July 2004, the medical 
evidence reported at that time revealed continued 
erythematous discoloration of the feet. 

The Board notes that the evidence shows no problems with the 
veteran's range of motion of the right lower extremity.  
Indeed, his service-connected varicose veins do not appear to 
have limited his functionality to any great extent.  However, 
the criteria for the 60 percent evaluation under Diagnostic 
Code 7120 do not hinge on functionality or range of motion 
but rather focus on factors including skin changes edema and 
ulceration, which are undoubtedly demonstrated by the 
evidence of record.  

While the Board finds that the symptomatology associated with 
the veteran's varicose veins of the right leg warrants the 
next-higher 60 percent evaluation under Diagnostic Code 7120, 
a rating in excess of that amount is not justified.  Indeed, 
to be entitled to the next-higher 100 percent evaluation for 
varicose veins, the evidence must demonstrate massive board-
like edema with constant pain at rest.  Here, while the 
veteran's edema was persistent, it was not found to be 
painful, as noted upon VA examination in July 2004.  Further, 
there is no medical description of record revealing the 
veteran's edema to be board-like.  

The Board has also considered whether any alternate 
Diagnostic Codes might entitle the veteran to an award in 
excess of 60 percent.  However, the only other relevant Code 
section, Diagnostic Code 7121 for post-phlebitic syndrome of 
any etiology, contains criteria identical to Diagnostic Code 
7120, the present rating Code in effect.  Thus, for the 
reasons already articulated, a rating in excess of 60 percent 
is not warranted under that alternate Diagnostic Code.  

In conclusion, the evidence does support the next-higher 60 
percent rating under Diagnostic Code 7120 for varicose veins 
of the right leg.  A rating in excess of that amount is not 
permissible, however.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  IR- varicose veins of the left leg

Factual background

Upon VA examination in February 2001, the veteran had a 
normal gait and stance.  Examination of the lower extremities 
revealed prominent varicose veins, both deep and superficial.  
There was no discoloration of the feet.  The remainder of 
findings pertained only to the right lower extremity.  

In May 2001, the veteran was again examined by VA.  At that 
time, there was trace pitting edema of the left ankle.  The 
diagnosis was chronic varicosities with chronic pedal edema 
and stasis ulceration.  

The veteran was next examined by VA in November 2002.  He 
raised no complaints specific to the left leg.  

Objectively, there was no significant edema of the left leg.  
There were also no significant venous stasis changes.  There 
was also no evidence of chronic varicosities.  The left foot 
was without abnormality and. there was no evidence of 
ulcerations.  The foot, including toes, had normal and 
symmetric range of motion.  X-rays were essentially normal.  

The veteran was most recently examined by VA in July 2004.  
Upon physical examination, his gait appeared to be normal.  
He was able to bear weight on both feet.  There was also some 
mild erythematous discoloration around the plantar, medial 
and lateral aspects of both feet, with blanching of such 
areas.  Range of motion of the feet and toes was normal and 
without pain.  There was no limitation of function due to 
weakness, fatigability, incoordination or flare-ups.  There 
was no painful edema or instability.  

Analysis

The veteran is presently assigned a noncompensable evaluation 
for varicose veins of the left leg pursuant to Diagnostic 
Code 7120.  Under that Code section, a noncompensable rating 
is warranted for palpable or visible varicose veins that are 
asymptomatic.   A 10 percent evaluation is warranted where 
the evidence demonstrates intermittent edema of an extremity 
or aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.

Following a review of the competent evidence, the Board finds 
that the presently assigned noncompensable rating is 
appropriate as to the veteran's varicose veins of the left 
leg.  Supporting this conclusion are the findings contained 
in the November 2002 VA examination.  At that time, the 
veteran had no complaints relating to his left leg 
varicosities.  Moreover, objective examination showed no 
significant edema of the left leg and no significant venous 
stasis changes.  There was also no evidence of chronic 
varicosities.  Following the examination, the examiner 
remarked that the left foot was without abnormality and. 
there was no evidence of ulcerations.  X-rays were 
essentially normal.  

The Board acknowledges that a May 2001 VA examination 
revealed trace pitting edema of the left ankle.  It is 
further acknowledged that the veteran's July 2004 VA 
examination demonstrated mild erythematous discoloration 
around the plantar, medial and lateral aspects of the left 
foot, with blanching of such areas.  However, the overall 
weight of the evidence presents a disability picture which 
most closely approximates the currently assigned 
noncompensable rating.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

V.  IR- residuals of a fracture of the right third toe

Factual background

VA examination in November 2002 revealed full extension and 
80 degrees of flexion for all toes.  There was no pain on 
movement.  X-rays failed to evidence osteoarthritis or 
osteoporosis.  

The veteran was again examined in July 2004.  The veteran 
denied having many residuals of his in-service toe fracture.  
The veteran wore no corrective devices as to the feet.  
Again, the objective evidence showed a normal gait, with 
normal weight bearing.  Range of motion of the toes was 
normal and without pain.  There was no limitation of function 
due to weakness, fatigability, incoordination or flare-ups.  
There was no painful edema or instability.  The diagnosis was 
post right third toe fracture by history, with no residuals.  
X-ray examination of his right foot was within normal limits.  

Analysis 

The veteran is presently assigned a noncompensable evaluation 
for residuals of a fracture to the right third toe rated by 
analogy under Diagnostic Code 5199-5172.  Diagnostic Code 
5172 affords a noncompensable rating for amputation of a toe 
other than the great toe, with removal of the metatarsal 
head, without metatarsal involvement.  A 20 percent rating is 
warranted for involvement of one or two toes.  

A review of the evidence of record makes it clear that a 
compensable rating under Diagnostic Code 5172 is not 
appropriate.  Indeed, the medical evidence shows good range 
of motion of all toes, with no pain on movement and without 
x-ray findings of osteoarthritis or osteoporosis.  The 
asymptomatic nature of the veteran's residuals of the third 
right toe fracture support the present noncompensable rating.  
As there is no demonstration of additional limitation of 
function due to factors such as pain or weakness, 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown do not serve to raise 
the veteran's current rating.  Moreover, there are no 
relevant alternate Code sections from which a higher rating 
could be based.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an evaluation in excess of 30 percent for cold 
injury residuals of the right foot is denied.

Entitlement to an evaluation in excess of 20 percent for cold 
injury residuals of the left foot is denied.

Entitlement to a 60 percent rating for varicose veins of the 
right leg is granted, subject to the applicable law governing 
the award of monetary benefits.

Entitlement to a compensable rating for varicose veins of the 
left leg is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the right third toe is denied.


REMAND

In addition to the claims discussed above, the veteran has 
also claimed entitlement to TDIU benefits.  However, because 
the veteran's service-connected disability picture has been 
altered due to the increased rating granted in this decision 
for the service-connected varicose veins of the right leg, 
the Board finds it appropriate that the RO reevaluate the 
claim prior to appellate adjudication.  

Furthermore, a review of the record reveals that an April 
2001 rating decision denied service connection for a heart 
disability and hypertension claimed as secondary to service-
connected varicose veins.  A notice of disagreement as to 
that issue was received in June 2001.  The statement of the 
case issued in December 2002 did not include that issue.  
Recognizing this, the Board in January 2004 remanded the 
matter to the RO for issuance of a statement of the case.  In 
doing so, the Board relied on Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  However, a review of the claims file 
still fails to indicate that such document was ever sent to 
the veteran pursuant to 38 C.F.R. § 19.26 (2004).  Such 
noncompliance with Board remand instructions requires further 
remand to correct such deficiencies.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must readjudicate the TDIU 
issue on appeal and consider the 
increased 60 percent rating granted above 
in this decision for the service-
connected varicose veins of the right 
leg, as well as all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

2.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the April 2001 rating decision, which 
denied a claim of entitlement to service 
connection for a heart disability and 
hypertension as secondary to service-
connected varicose veins.  The veteran 
and his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


